           Case 2:18-cv-01692-APG-VCF Document 71 Filed 08/31/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      KAMARIO SMITH,
4
                            Plaintiff,
5                                                           2:18-cv-01692-APG-VCF
      vs.                                                   ORDER
6     JAMES DZURENDA, et al.,
7                           Defendants.
8           Before the Court is the Motion for an Extension of Time to File Dispositive Motions (ECF No.
9    56). No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
10   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
11   fees, constitutes a consent to the granting of the motion.
12          Accordingly,
13          IT IS HEREBY ORDERED that the Motion for an Extension of Time to File Dispositive Motions
14   (ECF No. 56) is GRANTED.
15          DATED this 31st day of August, 2021.
                                                                  _________________________
16
                                                                  CAM FERENBACH
17                                                                UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
